Citation Nr: 0911854	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  06-21 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable disability rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1974 to 
September 1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA). 


FINDING OF FACT

The Veteran has level I hearing loss, but no greater, in both 
the right and left ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.1-4.7, 4.21, 4.85, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals limited compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The duty to notify was accomplished by way 
of VCAA letters from the RO to the Veteran dated in September 
2005 and December 2008.  Those letters essentially satisfied 
the notification requirements of the VCAA through 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him 
about the information and evidence not of record that was 
necessary to substantiate his increased rating claim; (2) 
informing him about the information and evidence the VA would 
seek to provide; and (3) informing him about the information 
and evidence he was expected to provide.  See also Pelegrini 
v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

The Board notes that for claims pending before the VA on, or 
filed after, May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the 4th element requirement of 
notification to a claimant that he may submit any evidence in 
his possession that might pertain to the claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Here, the presence or absence 
of notice of this element is of no consequence as it is no 
longer required by law.

In addition, with regard to the notice requirements for a 
claim for an increased rating, the December 2008 VCAA notice 
letter was compliant with the recent United States Court of 
Appeals for Veterans Claims (Court) decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37, 43-44 (2008), in that this 
letter notified the Veteran of both the general and specific 
types of evidence and legal criteria necessary to 
substantiate a higher rating.  
 
However, with regard to the content of notice, the Board 
acknowledges the RO did not provide pre-decisional VCAA 
notice regarding a disability rating and an effective date, 
as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 486 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  But, as to his increased rating claim on 
appeal, since a disability rating and effective date were 
already previously assigned, the lack of Dingess notice is 
harmless error.  See Dunlap v. Nicholson, 21 Vet. App. 112, 
119 (2007).  In any event, the Vasquez-compliant letter 
provided notice as to the elements of a disability rating.  
Further, since the claim for an increased rating is being 
denied, no new effective date will be assigned, so there can 
be no possibility of prejudice to the Veteran for the 
effective date element.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  It follows that a further prejudicial error 
analysis by way of Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007) is not required in this case for any error in 
content.  Thus, no further analysis is warranted for content 
of notice.

With regards to the timing of his VCAA notice, the Board sees 
the RO did not provide the Veteran all necessary VCAA notice 
prior to initially adjudicating his claim in October 2005, 
the preferred sequence.  But in Pelegrini II, the Court 
clarified that in these situations VA does not have to 
vitiate that initial decision and start the whole 
adjudicatory process anew, as if that decision was never 
made.  Rather, VA need only ensure that the Veteran receives 
(or has since received) content-complying VCAA notice, 
followed by readjudication of his claim, such that the 
intended purpose of the notice is not frustrated and he is 
still provided proper due process.  Id. at 120.  In other 
words, he must be given an opportunity to participate 
effectively in the processing of his claim.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit Court) recently held that a statement of the case 
(SOC) or a supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Here, the VA cured the timing notice after sending an 
additional VCAA notice letter by readjudicating the case by 
way of a SSOC dated in January 2009.  Therefore, since the VA 
cured the timing error and because the Veteran did not 
challenge the sufficiency of the notice, the Board has not 
erred in finding that the VA complied with its duty to 
notify.  In essence, the timing defect in the notice has been 
rectified by the latter readjudication.

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A (West 2002).  In this regard, the RO has 
provided the Veteran with several VA medical examinations.  
The Veteran has submitted personal statements and private 
medical evidence.  The Veteran has not provided authorization 
for the VA to obtain any additional private medical records.  
The Veteran and his representative have not identified any 
additional existing evidence necessary for a fair 
adjudication of the claim that has not been obtained.  Nor is 
there any indication of such evidence in the record.  
Therefore, the Board concludes that the duty to assist the 
Veteran in gathering information to advance his claim has 
been met.



Governing Laws for an  Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  The basis of disability evaluations 
is the ability of the body as a whole, or of the psyche, or 
of a system or organ of the body to function under the 
ordinary conditions of daily life including employment.  38 
C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

The hearing loss issue on appeal arises from a claim for an 
increased rating received in August 2005.  While the 
veteran's entire history is reviewed when assigning a 
disability evaluation under 38 C.F.R. § 4.1, nonetheless, 
where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A recent 
decision of the Court has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.

Evaluations of bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by a controlled speech 
discrimination test (Maryland CNC) and the average hearing 
threshold, as measured by puretone audiometric tests at the 
frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The 
Rating Schedule establishes 11 auditory acuity levels 
designated from Level I, for essentially normal hearing 
acuity, through level XI for profound deafness.

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).

Under 38 C.F.R. § 4.85, Table VII (Percentage Evaluations for 
Hearing Impairment), the percentage evaluation is determined 
by combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having the poor hearing.  The percentage evaluation is 
located at the point where the rows and column intersect.  38 
C.F.R. § 4.85(e).

In essence, defective hearing is rated on the basis of a 
mechanical application of the rating criteria.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).   

Analysis - Increased Rating for Bilateral Hearing Loss

The Veteran's bilateral hearing loss is currently evaluated 
as 0 percent disabling under Diagnostic Code 6100.  38 C.F.R. 
§ 4.85.  This 0 percent rating is effective from March 23, 
2002, the date the RO received the Veteran's claim for 
service connection.  

In connection with his August 2005 claim for an increased 
rating for bilateral hearing loss, the Veteran was provided a 
VA audiology examination in October 2005.  At that time, his 
puretone thresholds, in decibels, were as follows:





HERTZ 




1000
2000
3000
4000
RIGHT

10
25
60
55
LEFT

5
40
65
65

The average puretone threshold was 38 in the right ear and 44 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and 92 
percent in the left ear.  In this case, applying the results 
from the October 2005 VA examination to Table VI yields a 
Roman numeral value of I for the right ear and I for the left 
ear.  Applying these values to Table VII, the Board finds 
that the Veteran's hearing loss would be evaluated as 0 
percent disabling, no higher than the current rating 
assigned.  38 C.F.R. § 4.7.

The Veteran was afforded an additional VA audiology 
examination in May 2008.  At that time, his puretone 
thresholds, in decibels, were as follows:





HERTZ 




1000
2000
3000
4000
RIGHT

15
25
70
65
LEFT

10
45
70
75

The average puretone threshold was 44 in the right ear and 50 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and 92 
percent in the left ear.  Applying the results from the May 
2008 VA examination to Table VI yields a Roman numeral value 
of I for the right ear and I for the left ear.  Applying 
these values to Table VII, the Board finds that the Veteran's 
hearing loss would again be evaluated as 0 percent disabling, 
no higher than the current rating assigned.  38 C.F.R. § 4.7.

The Veteran also underwent earlier audiology clinic testing 
in August 2007 conduced by Dr. S.F., MD, at a private 
facility.  However, this report only consists of graphic 
representations of hearing test results without 
interpretation as to the exact puretone thresholds found.  
Consequently, the results of these tests are unclear, and as 
such, are less probative in light of the mechanical 
application required by the Rating Schedule.  In any event, 
the results do not appear to be inconsistent with the results 
of the VA audiology tests discussed above.  

Therefore, the disability rating awarded for his levels of 
hearing loss have resulted in a 0 percent disability rating 
under Diagnostic Code 6100.  38 C.F.R. § 4.85.  Despite the 
Veteran's credible complaints of worsening hearing loss, 
defective hearing for VA purposes is based on a mechanical 
application of the rating criteria.  Consequently, the 
preponderance of the evidence is against a compensable 
disability rating for the Veteran's bilateral hearing loss.  
38 C.F.R. § 4.3.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the veteran's hearing loss has remained constant at 0 percent 
throughout the course of the period on appeal.  As such, 
staged ratings are not warranted. 

Extra-Schedular Consideration

The Board finds no reason to refer this case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  The 
Veteran indicates that because of his hearing loss he has 
difficulty understanding an individual speaking when there is 
background noise, such as at work and when riding in a 
vehicle.  He also states that he cannot hear his cellular 
phone unless it is close.  Therefore, in relation to the 
first step of the analysis laid out by the Court, the Board 
acknowledges that some of the manifestations of his hearing 
loss disability are not listed by the rating criteria.  Thun 
v. Peake, 22 Vet. App. 111, 115-116 (2008).  However, the 
record does not show any evidence that this disability 
interferes markedly with his ability to work, meaning above 
and beyond that contemplated by his separate schedular 
ratings.  See, 38 C.F.R. § 4.1 (indicating that, generally, 
the degrees of disability specified [in the rating schedule] 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability); see 
also, Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  In this regard, there 
is no evidence of exceptional or unusual circumstances, such 
as frequent hospitalization or marked interference with 
employment, to suggest that the Veteran is not adequately 
compensated by the regular Rating Schedule.  Therefore, an 
extraschedular consideration is not appropriate for the 
Veteran's service-connected bilateral hearing loss at this 
time.


ORDER

A compensable disability rating for bilateral hearing loss is 
denied.    



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


